INVESTORS CAPITAL HOLDINGS, LTD.

EXHIBIT NO. 10.15

RIDER A
TO FINRA FORM SL-31D
SUBORDINATED LOAN AGREEMENT

Rider ( “Rider”) to the Subordinated Loan Agreement (“Form 31D”, and including
this Rider, as amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”), dated as of March 8, 2013, by and between
Investors Capital Corporation, a Massachusetts corporation (the
“Broker/Dealer”), and Pershing LLC, a Delaware limited liability company (the
“Lender”).  Capitalized terms used herein that are defined in Form 31D, but not
otherwise defined herein, shall have the meanings therein defined.

1.

Defined Terms.

“Affiliate” of a Person means (a) any other Person directly or indirectly
owning, controlling, or holding with power to vote, greater than 10% of the
outstanding voting securities of such Person, (b) any other Person of whose
outstanding voting securities, greater than 10%, are directly or indirectly
owned, controlled, or held with power to vote, by such Person, or (c) any Person
directly or indirectly controlling, controlled by, or under common control with,
such other Person.  For purposes of this defined term, “control” means the power
to exercise a controlling influence over the management or policies of a
company, and “controlling” and “controlled” shall have correlative meanings.

“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
(for that day) the higher of (a) the Prime Rate and (b) the Fed Funds Effective
Rate.  Any change in the Alternate Base Rate due to a change in the Prime Rate
or the Fed Funds Effective Rate shall be effective from and including the
effective date of such change in the Alternate Base Rate or the Fed Funds
Effective Rate.

“Applicable Margin” means 5%.

“Broker/Dealer” has the meaning set forth in the preamble of this Rider.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Clearing Agreement” means the Fully Disclosed Clearing Agreement, dated as of
April 3, 2006, between the Lender and the Broker/Dealer.

“Closing Date” has the meaning set forth in Section 6 of this Rider.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and rulings issued thereunder.

“Default” means an Event of Default or Event of Acceleration or any event or
condition that with notice or the lapse of time or both would, unless cured or
waived, become an Event of Default or Event of Acceleration.

“Default Interest Rate” has the meaning set forth in Section 2(a) of this Rider.





RIDER A TO SUBORDINATED LOAN AGREEMENT

--------------------------------------------------------------------------------

 

“Fed Funds Effective Rate” means, for any day, a rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Effective Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as so published on the Business Day succeeding such next preceding Business Day,
and (b) if such rate is not so published for any day, the Federal Funds
Effective Rate for such day shall be the average of the quotations for such day
on such transactions received by the Lender.

“FOCUS Report” means a Financial and Operation Combined Uniform Single Report
required to be filed on a monthly or quarterly basis, as the case may be, with
the SEC or FINRA, or any report that is required in lieu of such report.

“Foreign Assets Control Regulations” means any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended).

“Form 31D” has the meaning set forth in the preamble of this Rider.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory or self-regulatory
agency or organization, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
or otherwise in respect of bonds, debentures, notes or similar instruments,
including seller paper, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (including contingent payment,
earn-out and similar obligations, but excluding current accounts payable
incurred in the ordinary course of business which are paid within 90 days of
their respective due dates), (f) all capital lease obligations of such Person,
(g) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (h) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (i)
all obligations of such Person to pay a specified purchase price for goods or
services whether or not delivered or accepted (eg., take-or-pay obligations) or
similar obligations, (j) to the extent not otherwise included, all net
obligations of such Person under hedging agreements, (k) any of the foregoing of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, and (I) all guarantees by such Person of any of



2

RIDER A TO SUBORDINATED LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

the foregoing.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

“Indemnified Party” has the meaning set forth in Section 9(b) of this Rider.

“International Emergency Economic Powers Act” means the International Emergency
Economic Powers Act (50 U.S.C. § 1701 et seq., as amended).

“Investment” means for any Person, (a) the acquisition (whether for cash,
property, services or securities or otherwise) of equity interests or other
securities of any other Person or any agreement to make any such acquisition
(including, without limitation, any “short sale” or any sale of any securities
at a time when such securities are not owned by the Person entering into such
sale), (b) the making of any deposit with, or advance, loan or other extension
of credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person), or (c) the entering into of any guaranty
of or contingent obligation with respect to, Indebtedness or other liability of
any other Person and (without duplication) any amount committed to be advanced,
lent or extended to such Person; provided that entering into of any hedging
arrangement for bona fide hedging and risk management purposes shall not
constitute an investment.”

“Lender” has the meaning set forth in the preamble of this Rider.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest (statutory or other) or encumbrance of any kind in respect of
such asset, or any preference, priority or other security or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement or any financing lease
having substantially the same economic effect as any of the foregoing) with
respect to such asset.

“Loan” means the principal amount loaned by the Lender to the Broker/Dealer
pursuant to this Loan Agreement.

“Loan Agreement” has the meaning set forth in the preamble of this Rider.

“Loan Documents” means this Loan Agreement and all other agreements,
certificates and other documents executed and delivered pursuant to this Loan
Agreement by the Broker/Dealer or any officer, director or other authorized
signatory thereof, together with all amendments, supplements or other
modifications thereto.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, prospects, operations or condition, financial or otherwise, of the
Broker/Dealer, (b) the legality, validity or enforceability of any Loan Document
is affected in a manner that is material and adverse to the Lender, (c) the
ability of the Broker/Dealer to perform any of its obligations under



3

RIDER A TO SUBORDINATED LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

any Loan Document is affected in a manner that is material and adverse to the
Lender, or (d) the rights of or benefits available to the Lender under any Loan
Document is affected in a manner that is material and adverse.

“Net Capital” means “net capital,” as defined by the Rule and calculated in the
manner set forth on the applicable FOCUS Report.

“Net Loss” means, for any period, net loss of the Broker/Dealer determined in
accordance with GAAP.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Permitted Investment” means an investment in (a) debt obligations maturing
within one year from the date of acquisition thereof to the extent the principal
thereof and interest thereon is backed by the full faith and credit of the
United States of America, (b) commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from Standard & Poor’s or Moody’s, in each case so long
as the same (i) provide for the payment of principal and interest (and not
principal alone or interest alone) and (ii) are not subject to any contingency
regarding the payment of principal or interest, (c) certificates of deposit,
banker’s acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Lender and any domestic office of any
other commercial bank organized under the laws of the United States of America
or any State thereof that has a combined capital and surplus and undivided
profits of not less than $ 2,000,000 and which is rated at least A-2 by Standard
& Poor’s and P-2 by Moody’s in the note or commercial paper rating category, (d)
fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (a) of this definition and entered into with
a financial institution satisfying the criteria described in clause (c) of this
definition; and (e) money market mutual funds, 90% of the investments of which
are in cash or investments contemplated by clauses (a), (b) and (c) of this
definition,

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Prime Rate" shall mean, at any time, the rate of interest quoted in the Wall
Street Journal, Money Rates Section as the "Prime Rate" (currently defined as
the base rate on corporate loans posted by at least 75% of the nation's thirty
largest banks).  In the event that the Wall Street Journal quotes more than one
rate, or a range of rates as the Prime Rate, then the Prime Rate shall mean the
average of the quoted rates.  In the event that the Wall Street Journal ceases
to publish the Prime Rate, then die Prime Rate shall be the average Prime Rate
of the three largest U.S. money center commercial banks, as determined by
Lender.





4

RIDER A TO SUBORDINATED LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

“Requirements of Law” means, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

“Restricted Payment” means (a) any dividend or other distribution by the
Broker/Dealer (whether in cash, securities or other property) with respect to
any of its equity interests, (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such equity interest, (c) any payment of principal or interest or any
purchase, redemption, retirement, acquisition or defeasance with respect to any
Indebtedness of the Broker/Dealer which is expressly subordinated to the payment
of the obligations of the Broker/Dealer under the Loan Documents, and (d) the
acquisition for value by the Broker/Dealer of any equity interests issued by the
Broker/Dealer or any other Person who controls the Broker/Dealer.

“Rider” has the meaning set forth in the preamble of this Rider.

“SEC” means the Securities and Exchange Commission and any successor
organization discharging the regulatory functions of the Securities and Exchange
Commission.

“Subordinated Indebtedness” means any Indebtedness of a Person that is
contractually subordinated to any other Indebtedness of such Person including,
without limitation, Indebtedness that is contractually subordinated in
accordance with Appendix D of the Rule.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership or other entity of which at least a majority of
the securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, limited liability company,
partnership or other entity (irrespective of whether or not at that time
securities or other ownership interests of another class or classes of such
corporation, limited liability company, partnership or other entity shall have
or might have voting power by reason of the happening of any contingency) is at
the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person.  Unless otherwise specified, “Subsidiary” means a Subsidiary of
the Broker/Dealer.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including, without limitation, backup withholding),
assessments, fees or other charges imposed by any Governmental Authority,
including interest, additions to tax or penalties applicable thereto.

“Total Ownership Equity” means, total ownership equity as set forth on the
applicable FOCUS Report).

“Trading with the Enemy Act” means the Trading With the Enemy Act (50 U.S.C.
App. § 1 et seq., as amended).



5

RIDER A TO SUBORDINATED LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

2.

Interest.  Notwithstanding anything to the contrary in Section 1 of Form 31D,
the agreed upon interest rate by the Broker/Dealer and the Lender is set forth
in this Section 2.

(a)

The Loan shall bear interest at a rate per annum equal to the Alternate Base
Rate plus the Applicable Margin, but in no event shall the interest rate to be
charged to the Broker/Dealer hereunder exceed the rate of 14% if the
Broker/Dealer is not in Default or 16%  percent per annum at any other time
throughout the term of this Loan Agreement.  Subject to the subordination
provisions of this Loan Agreement, interest on the Loan shall be payable on the
last day of each March, June, September and December and on the Scheduled
Maturity Date.  In the event of any repayment or prepayment of the Loan, accrued
and unpaid interest on the principal amount repaid or prepaid shall be payable
on the date of such repayment or prepayment.  Subject to the subordination
provisions of this Loan Agreement, in the event that the Broker/Dealer fails to
pay any amount of principal, interest, fees or other amounts payable under the
Loan Documents when due, such overdue amount shall bear interest at the “Default
Interest Rate,” which shall mean (i) in the case of principal, the Alternate
Base Rate plus the Applicable Margin plus 2% after as well as before judgment,
and (ii) to the extent not prohibited by applicable law, in the case of any
interest, fees or other amount, at a rate per annum equal to the Alternate Base
Rate plus the Applicable Margin plus 2%, after as well as before judgment, such
interest to be payable on demand.

(b)

All interest hereunder shall be computed on the basis of a year of 360 days for
the actual number of days elapsed (including the day a Loan is made but
excluding the date of repayment).  The Fed Funds Effective Rate and the Prime
Rate shall each be determined by the Lender in accordance with the provisions of
this Loan Agreement, and such determination shall be conclusive absent manifest
error.

(c)

Other Taxes.  The Broker/Dealer shall pay all Other Taxes to the relevant
Governmental Authority in accordance with applicable law or reimburse the Lender
therefor to the extent paid by the Lender.

(d)

Payments.  All payments hereunder shall be made at the office of the Lender or
at such other place as the Lender may specify from time to time, in lawful money
of the United States in immediately available funds without setoff or
counterclaim, failing which, unless the payment obligation is suspended as
provided in this Loan Agreement, the Lender shall be entitled to all of the
rights and remedies of an unpaid creditor with a matured indebtedness provided
by applicable law, subject to the provisions for subordination set forth in this
Loan Agreement.  Fees and other amounts paid shall not be refundable under any
circumstances.

(e)

Representations and Warranties.  In order to induce the Lender to enter this
Loan Agreement and make the Loan, the Broker/Dealer represents and warrants to
the Lender as of the date hereof and as of each date on which the
representations and warranties in this Section 5 are to be made or deemed to be
made in accordance with the provisions of this Loan Agreement:

(f)

Clearing Agreement Representations.  Each of the representations and warranties
made by the Broker/Dealer pursuant to Section 4.1 of the Clearing Agreement are
incorporated herein by reference as if set forth herein.



6

RIDER A TO SUBORDINATED LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

(g)

Organization; Powers.  The Broker/Dealer:  (i) is a corporation duly organized,
validly existing and in good standing under the laws of Commonwealth of
Massachusetts; (ii) has all requisite corporate power, and has all material
governmental licenses, permits, authorizations, consents and approvals,
necessary to own its assets and carry on its business as now being and as
proposed to be conducted; and (iii) is qualified to do business and is in good
standing in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify would
(either individually or in the aggregate) result in a Material Adverse Effect,

(h)

Authorization; Enforceability.  The Broker/Dealer has all necessary corporate
power, authority and legal right to execute, deliver and perform its obligations
under this Loan Agreement; the execution, delivery and performance by the
Broker/Dealer of this Loan Agreement have been duly authorized by all necessary
corporate action (including, without limitation, any required approvals); each
has been duly and validly executed and delivered by the Broker/Dealer and this
Loan Agreement constitutes its legal, valid and binding obligation, enforceable
against the Broker/Dealer in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

(i)

Approvals.  No authorizations, approvals or consents of, and no filings or
registrations with any Governmental Authority or any securities exchange are
necessary for the execution, delivery or performance by the Broker/Dealer of
this Loan Agreement, or for the legality, validity or enforceability hereof or
thereof, except for (a) the approval of FINRA to classify this Loan Agreement as
a satisfactory subordinated loan agreement under Appendix D of the Rule (which
is the only approval or consent of a Governmental Authority necessary to permit
such classification, which approval will have been obtained prior to the
effectiveness of this Loan Agreement and the making of the Loan hereunder), (b)
authorizations, approvals or consents of any Government Authority which have
been obtained or made prior to the making of the Loan hereunder and which are in
full force and effect on the date of such Loan, and (c) routine filings with the
SEC or FINRA that may be required to be made from time to time after the date
hereof.

(j)

No Breach.  None of the execution and delivery of this Loan Agreement, the
consummation of the transactions herein and therein contemplated or compliance
with the terms and provisions hereof and thereof will conflict with or result in
a breach of, or require any consent under, the certificate of formation, or
other organizational documents of the Broker/Dealer, or any applicable law or
regulation, or any order, writ, injunction or decree of any court or
Governmental Authority, or any agreement or instrument to which the
Broker/Dealer is a party or by which the Broker/Dealer or any of its respective
properties is bound or to which the Broker/Dealer is subject, or constitute a
default under any such agreement or instrument, or result in the creation or
imposition of any mortgage, lien, pledge, charge, security interest or
encumbrance of any kind upon any property of the Broker/Dealer pursuant to the
terms of any such agreement or instrument.



7

RIDER A TO SUBORDINATED LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

(k)

Margin Stock.  None of the transactions contemplated herein (including, without
limitation, the use of the proceeds of the Loan) violates, will violate or will
result in a violation of Section 7 of the SEA, or any regulation issued pursuant
thereto, including, without limitation, Regulation T (provided that the
Broker/Dealer assumes in making this statement that the Lender is not a
“creditor” as defined in such Regulation T).

(l)

Futures Commission Merchant.  The Broker/Dealer is [not] registered as a
 futures commission merchant under the CEA.

(m)

Financial Statements.  The Broker/Dealer has heretofore furnished to the Lender
(i) the audited Statement of Financial Condition of the Broker/Dealer as of
December 31st, 2011,  and the related audited statements of operations, changes
in members’ equity and cash flows for the fiscal years ended on such date, with
the opinion thereon of Marcum LLP, a registered independent public accounting
firm, and (ii) the FOCUS Report of the Broker/Dealer for the period
ending September 30th 2012.    Such financial statements are complete and
correct and fairly present, in all material respects, the financial condition of
the Broker/Dealer as at such dates and the results of its operations for the
fiscal year ended on such dates and for the indicated periods, all in accordance
with GAAP applied on a consistent basis.  The Broker/Dealer does not have on the
Closing Date any material contingent liabilities, material liabilities for
taxes, material forward or long term commitments or material unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in such balance sheets as at such dates. 

(n)

No Material Adverse Change.  Since September 30th 2012, there has been no
material adverse change in the business, assets, prospects, operations or
condition, financial or otherwise, of the Broker/Dealer.

(o)

Title to Property.  The Broker/Dealer has good title to, or valid leasehold
interests in, all its real and personal property material to its business,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.  The Broker/Dealer owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Broker/Dealer does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

(p)

Other Subordinated Indebtedness.  As of the Closing Date, there is no
Subordinated Indebtedness of the Broker/Dealer other than the Indebtedness
contemplated by this Loan Agreement.

(q)

Net Capital.  The Broker/Dealer operates under paragraph (a)(1)(ii) of the Rule
for the computation of its Net Capital.

(r)

Foreign Assets Control.  Neither the requesting nor borrowing of the Loan will
violate the International Emergency Economic Powers Act, the Trading With the
Enemy Act, the Foreign Assets Control Regulations or any enabling legislation or
executive order relating



8

RIDER A TO SUBORDINATED LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

thereto.  Furthermore, neither the Broker/Dealer, nor to the Broker/Dealer’s
knowledge, its Affiliates (a) is a “blocked person” as described in the Trading
With the Enemy Act or the Foreign Assets Control Regulations or (b) engages, or
has engaged since the date of this Loan Agreement, in any dealings or
transactions, with any such “blocked person,” unless authorized pursuant to the
Foreign Assets Control Regulations.

(s)

Taxes.  The Broker/Dealer has filed or caused to be filed all Federal income tax
returns, or applicable extensions thereof, and all other material tax returns
and information statements that are required to be filed by the Broker/Dealer
and has paid all taxes, or estimated taxes (in connection with any extensions
filed) due pursuant to such returns or pursuant to any assessment received by
the Broker/Dealer, except for any such tax or assessment the payment of which is
being contested in good faith and by proper proceedings and against which
adequate reserves are being maintained.  The charges, accruals and reserves on
the books of the Broker/Dealer in respect of taxes and other governmental
charges are, in the opinion of the Broker/Dealer, adequate.  The Broker/Dealer
has not given or been requested to give a waiver of the statute of limitations
relating to the payment of any Federal, state, local and foreign taxes or other
impositions.

(t)

True and Complete Disclosure.  The information reports, financial statements,
exhibits and schedules furnished in writing by or on behalf of the Broker/Dealer
to the Lender in connection with the negotiation, preparation or delivery of the
Loan Documents or included therein or delivered pursuant thereto when taken as a
whole do not contain any untrue statement of material fact or omit to state any
material fact necessary to make the statements herein, in light of the
circumstances under which they were made not misleading.  All written
information furnished after the Closing Date by the Broker/Dealer to the Lender
in connection with the Loan Documents and the transactions contemplated therein
will be true, complete and accurate in every material respect, or (in the case
of projections) based on reasonable estimates, on the date as of which such
information is stated or certified.  There is no fact known to the Broker/Dealer
that could result in a Material Adverse Effect that has not been disclosed
herein or in a report financial statement, exhibit, schedule, disclosure letter
or other writing furnished to the Lender.

(u)

Conditions Precedent to Closing.  The obligation of the Lender to make the Loan
shall not become effective until the date (the “Closing Date”) on which each of
the following conditions is satisfied or waived by the Lender:

(v)

Loan Documents.  The Lender (or its counsel) shall have received from the
Broker/Dealer either (i) counterparts of Form 31D and this Rider signed on
behalf of the Broker/Dealer or (ii) written evidence of the execution of the
same by the Broker/Dealer satisfactory to the Lender (which may include
facsimile transmission of signed signature pages of this Loan Agreement and the
Rider, to be promptly followed by original signed signature pages of this Loan
Agreement and the Rider).

(w)

Secretary’s or Assistant Secretary’s Certificate.  The Lender shall have
received a certificate of the Secretary or Assistant Secretary of the
Broker/Dealer, in form and substance satisfactory to Lender, (i) attaching true,
correct and complete copies of its certificate of formation, certified as of a
recent date by the Secretary of State (or analogous official) of the



9

RIDER A TO SUBORDINATED LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

jurisdiction of its formation, and its, (ii) attaching resolutions of its Board
of Managers or other managing person authorizing the execution, delivery and
performance of the Loan Documents and certifying that (A) such resolutions were
duly adopted and are in full force and effect and (B) no other resolutions
relating to the transactions contemplated thereby have been adopted, (iii)
certifying as to the incumbency of its officer or officers who may sign the Loan
Documents, including therein a signature specimen of such officer or officers
and (iv) attaching certificates of good standing (or comparable certificates),
certified as of a recent date prior to the Closing Date, by the Secretaries of
State (or comparable official) of the jurisdiction of its formation and the
jurisdiction in which it maintains its chief executive office.

(x)

FINRA Approval.  The Lender shall have received evidence that FINRA has found
this Loan Agreement acceptable as to form and content and deemed it to
constitute a satisfactory subordination agreement under Appendix D of the Rule.

(y)

Accuracy of Representations; No Default.  (a) The representations and warranties
of the Broker/Dealer made herein shall be true and complete on and as of the
date of the making of the Loan with the same force and effect as if made on and
as of such date (or, if any such representation or warranty is expressly stated
to have been made as of an earlier date, as of such earlier date), and (b) no
Default, shall have occurred and be continuing.

(z)

Covenants.

(aa)

Financial Covenants.

(i)

The Broker/Dealer’s Net Capital shall not be less than two million dollars
($2,000,000)  at any time.

(ii)

The Broker/Dealer’s Total Ownership Equity shall not be less than five million
dollars ($5,000,000) at any time.

(iii)

As of any date of determination, the Broker/Dealer shall not have incurred a Net
Loss in excess of one million dollars ($1,000,000) for the twelve month period
most recently ended.

(bb)

Maintenance of Existence.  The Broker/Dealer will do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence under the laws of its jurisdiction of organization.

(cc)

Maintenance of Licenses, Permits, Rights and Properties.  The Broker/Dealer will
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its licenses, permits, rights and properties necessary to
conduct its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(dd)

Maintenance of Property in Working Order.  The Broker/Dealer will do or cause to
be done all things necessary to keep its property in good working order and
condition, except



10

RIDER A TO SUBORDINATED LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(ee)

Compliance with Laws.  The Broker/Dealer will (i) comply with all Requirements
of Law applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not be reasonably expected to result in
a Material Adverse Effect; (ii) pay and discharge when due all lawful
Indebtedness, obligations and claims for labor, materials and supplies or
otherwise which, if unpaid, could reasonably be expected to (x) have a Material
Adverse Effect or (y) become a Lien (other than a Lien permitted by this Loan
Agreement) upon the property of the Broker/Dealer, unless and to the extent only
that the validity of such Indebtedness, obligation or claim shall be contested
in good faith and by appropriate proceedings diligently conducted by the
Broker/Dealer, and provided that such reserve or other appropriate provision as
shall be required in accordance with GAAP shall have been made therefor; and
(iii) pay and discharge all taxes, assessments and governmental charges or
levies imposed on it or on its income or profits or on any of its property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained.  In addition, and without limiting the foregoing, the Broker/Dealer
will comply in all material respects with the International Emergency Economic
Powers Act, the Trading with Enemy Act and with Foreign Assets Control
Regulations and any other enabling legislation or executive order relating
thereto.

(ff)

Financial Statements and Other Information.  The Broker/Dealer shall deliver, or
cause to be delivered, to the Lender:

(i)

as soon as available and in any event within 90 days after the end of each
fiscal year of the Broker/Dealer, a statement of financial condition for such
fiscal year together with the related statements of operations, changes in
members’ equity and cash flows of the Broker/Dealer for such fiscal year,
setting forth in each case in comparative form the corresponding figures for the
preceding fiscal year, and accompanied by an opinion of Marcum LLP or another
registered independent public accounting firm of recognized national standing,
which opinion shall state that such financial statements fairly present the
financial condition and results of operations of the Broker/Dealer as at the end
of, and for, such fiscal year in accordance with GAAP;

(ii)

as soon as available, and in any event within 30 days of the end of each
quarterly fiscal period of each fiscal year of the Broker/Dealer, a statement of
financial condition of the Broker/Dealer as of the end of such fiscal quarter
together with the related statements of operations changes in members’ equity
and cash flows for such quarter and for the period from the beginning of the
respective fiscal year to the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods in the
preceding fiscal year (except that, in the case of balance sheets, such
comparison shall be to the last day of the prior fiscal year) accompanied by a
certificate of the chief financial officer or another executive officer of the
Broker/Dealer, which certificate shall state that such financial statements
fairly present the financial condition and the results of operations of the
Broker/Dealer in accordance



11

RIDER A TO SUBORDINATED LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

with GAAP, consistently applied, as at the end of, and for, such period (subject
to normal year‑end audit adjustments);

(iii)

as soon as practicable (and in any event within 30 days) after the end of each
monthly and quarterly fiscal period of the Broker/Dealer, the Broker/Dealer’s
FOCUS Report for such period as filed; and

(iv)

such other information regarding the operations, business affairs and financial
condition of the Broker/Dealer, or compliance with the terms of this Loan
Agreement, as the Lender may reasonably request.

(gg)

Notices of Default and other Material Events.  The Broker/Dealer will furnish
notice to the Lender in writing promptly after the Broker/Dealer knows or has
reason to believe that (i) any Default has occurred, (ii) any proceeding by or
before any Governmental Authority, and of any material development in respect of
such legal or other proceedings, affecting the Broker/Dealer, except proceedings
that if adversely determined, would not (either individually or in the
aggregate) result in Material Adverse Effect or (iii) any other development that
results in, or could reasonably be expected to result in a Material Adverse
Effect.    Each notice delivered hereunder shall be accompanied by a statement
of an executive officer of the Broker/Dealer setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

(hh)

Inspection.  The Broker/Dealer will (i) keep proper books of record and account,
in which full, true and correct entries shall be made of all financial
transactions and the assets and business of the Broker/Dealer in conformity with
GAAP and in accordance with applicable law and regulations including, without
limitation, the Act and the rules and regulations promulgated thereunder, and
(ii) permit any representatives designated by the Lender, to visit and inspect
the Broker/Dealer’s properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers.

(ii)

Prohibition of Fundamental Changes.  The Broker/Dealer will not (a) enter into
any transaction of merger or consolidation or amalgamation, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution); (b) acquire
any business or property from, or equity interests of, or be a party to any
acquisition of, any Person, except for Investments permitted under this Loan
Agreement, (c) convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any material part of its business or
property, whether now owned or hereafter acquired, except for (i) sales of
obsolete or worn-out property or equipment no longer used or useful in its
business so long as the amount thereof sold in any single fiscal year by the
Broker/Dealer shall not have a fair market value in excess of $250,000 and (ii)
sales of securities and other property in the ordinary course of business or (d)
create or acquire any Subsidiary, in each case above without the prior written
consent of the Lender.

(jj)

Restricted Payments.  The Broker/Dealer will not declare or make directly or
indirectly, any Restricted Payment at any time during which the Loan is
outstanding.



12

RIDER A TO SUBORDINATED LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

(kk)

Indebtedness.  The Broker/Dealer will not create, incur, assume or permit to
exist any Indebtedness except:

(i)

Indebtedness existing on the Closing Date and described on Schedule 1;

(ii)

Indebtedness to the Lender under this Loan Agreement;

(iii)

Indebtedness resulting from the endorsement of negotiable instruments for
collection in the ordinary course of business; and

(iv)

Indebtedness of the Broker/Dealer incurred in the ordinary course of the
broker-dealer business including, but not limited to accounts payable, notes
payable, accrued liabilities, and indebtedness resulting from day loans, street
loans and obligations to repurchase securities sold for inventory under
agreements to repurchase.

(ll)

Insurance.  The Broker/Dealer will maintain insurance with financially sound and
reputable insurance companies, and with respect to property and risks of a
character usually maintained by companies engaged in the same or similar
business similarly situated, against loss, damage and liability of the kinds and
in the amounts customarily maintained by such companies.

(mm)

Liens.  The Broker/Dealer will not create, incur, assume or suffer to exist any
Lien that could reasonably be expected to have a Material Adverse Effect.

(nn)

Investments.    The Broker/Dealer will not make or permit to remain outstanding
any Investments except:

(i)

Investments outstanding on the date hereof and described on Schedule 2;

(ii)

operating deposit accounts with banks;

(iii)

any Investment in a security or other instrument held for sale or investment in
the ordinary course of the broker-dealer business of the Broker/Dealer
(including debt securities and equity securities in connection with any
underwriting);

(iv)

receivables from broker-dealers and customers arising in the ordinary course of
the broker-dealer business of the Broker/Dealer;

(v)

Permitted Investments;

(vi)

Investments consisting of security deposits with utilities, landlords,
exchanges, depositories, clearing corporations and other like Persons made in
the ordinary course of business; and

(vii)

other Investments not in excess of $250,000 in the aggregate.

(oo)

Transactions with Affiliates.  Except as expressly permitted by this Loan
Agreement, the Broker/Dealer will not directly or indirectly (a) make any
Investment in an



13

RIDER A TO SUBORDINATED LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

Affiliate other than as described in Section 7(n)(i); (b) transfer, sell or
assign or otherwise dispose of any material property to an Affiliate at less
than market value; (c) merge into or consolidate with or purchase or acquire
material property from an Affiliate at greater than market value; or (d) enter
into any other transaction for the benefit of an Affiliate (including, without
limitation, guaranties and assumptions of obligations of an Affiliate) without
obtaining reasonable compensation from the Affiliate; provided that (x) any
Affiliate who is an individual may serve as a member, officer or employee of the
Broker/Dealer and receive reasonable compensation (including reasonable bonuses)
for his or her services in such capacity and (y) the Broker/Dealer may enter
into transactions (other than extensions of credit by the Broker/Dealer to an
Affiliate that are prohibited by this Loan Agreement) providing for the leasing
of property and the rendering or receipt of services and property in the
ordinary course of business, if the monetary or business consideration arising
therefrom would be substantially as advantageous to the Broker/Dealer as the
monetary or business consideration that would obtain in a comparable transaction
with a Person not an Affiliate.

(pp)

Modifications of Certain Documents.  The Broker/Dealer will not amend, modify or
waive any of its rights under its organizational documents, other than (i)
immaterial amendments, modifications or waivers that could not reasonably be
expected to adversely affect the Lender and (ii) amendments or modifications
that have been approved by the Lender prior to being made.  Broker/Dealer shall
deliver or cause to be delivered to the Lender a copy of each amendment,
modification or waiver of its organizational documents promptly after the
execution and delivery thereof.

(qq)

Continuation as Customer.  The Broker/Dealer will remain a customer of the
Lender and the Clearing Agreement shall continue in full force and effect
through the term of this Loan Agreement.  The Broker/Dealer and the Lender agree
that any breach of this covenant shall be deemed to (i) be a significant
indication that the financial position of the Broker/Dealer has changed
materially and adversely from its financial position on the Closing Date and
(ii) materially and adversely affect the ability of the Broker/Dealer to conduct
its business as conducted on the Closing Date.

(rr)

Notices.

(ss)

Notices Generally.  All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service
mailed by certified or registered mail or sent by facsimile, as follows:

(i)

if to the Broker/Dealer:
6 Kimball Lane
Lynnfield, MA, 01940
Attention of: John G. Cataldo, Esq.

(ii)

if to the Lender:
One Pershing Plaza
Jersey City, NJ 07399
Attention of: Managing Director, Credit Risk Management]





14

RIDER A TO SUBORDINATED LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).

(tt)

Change of Address.  Any party hereto may change its address or facsimile number
for notices and other communications hereunder by notice to the other parties
hereto.

(uu)

Expenses; Indemnification.

(vv)

The Broker/Dealer agrees to pay or reimburse the Lender, within 30 days of
demand, for all reasonable and documented out-of-pocket expenses (including the
reasonable fees and expenses of outside legal counsel for the Lender) incurred
by the Lender in connection with the enforcement or protection of the Lender’s
rights pursuant to this Loan Agreement and the other Loan Documents and the
Loan, including those incurred with respect to a Default and any enforcement or
collection proceedings resulting therefrom, including without limitation, in (A)
bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (B) judicial or regulatory proceedings and (C) workout,
restructuring or other negotiations or proceedings, whether or not the workout,
restructuring or transaction contemplated thereby is consummated.

(ww)

The Broker/Dealer hereby agrees to indemnify the Lender, its Affiliates and
their respective partners, members, directors, officers, employees, agents and
advisors (each an “Indemnified Party”) from, and hold each of them harmless
against, any and all losses, liabilities, claims, damages or expenses incurred
by any of them arising out of, in connection with, or as a result of, this Loan
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, the Loan or the use of
the proceeds thereof, including, without limitation, the reasonable fees and
disbursements of outside counsel incurred in connection with any such
investigation or litigation or other proceedings; provided that such indemnity
shall not, as to any Indemnified Party, be available to the extent that such
losses, liabilities, claims, damages, or expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnified Party or a
material breach of this Loan Agreement by such Indemnified Party.    The Lender
agrees to give the Broker/Dealer notice of any such investigations, litigation
or other proceedings, within a reasonable time after Lender’s actual discovery
of the same; provided that the Lender’s failure to provide such notice shall not
affect the Broker/Dealer’s obligations hereunder.

(xx)

To the fullest extent permitted by applicable law, the Broker/Dealer shall not
assert, and the Broker/Dealer hereby waives, any claim against each Indemnified
Party, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Loan Agreement, any other Loan Document
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, the Loan or the use of the proceeds thereof.



15

RIDER A TO SUBORDINATED LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

(yy)

Assignments.  Section 19(c) of Form 31D is hereby replaced with the following
Sections 19(c) and 19(d):

“(c) The Broker/Dealer may not assign any of its rights or obligations under the
Loan Documents without the prior written consent of the Lender and FINRA, and
any attempted assignment shall be null and void.  The Lender may assign the
Loans or any portion thereof with the prior written consent of the Broker/Dealer
(not to be unreasonably withheld or delayed and not to be required during the
continuance of an Event of Default or an Event of Acceleration) and with the
consent of FINRA.

(d) Notwithstanding anything herein to the contrary, subject to the approval of
the board of directors of the Lender (if deemed necessary or appropriate by the
Lender) and FINRA, the Lender may, in its sole discretion and without the
Broker/Dealer’s consent, assign its rights and obligations under the Loan
Documents and the Loan (before or after the closing) to Affiliates of the Lender
(but subject to customary documentation in form and substance reasonably
acceptable to the Broker/Dealer).  Upon the effectiveness of any such
assignment, the Broker/Dealer shall look solely to the assignee in respect of
this Loan Agreement and Lender shall have no further obligations in respect of
this Loan Agreement.”

(zz)

Survival.  All covenants, agreements, representations and warranties made by the
Broker/Dealer herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Loan Agreement, any other Loan
Document or any provision of the Clearing Agreement incorporated herein by
reference shall be considered to have been relied upon by the Lender and shall
survive the execution and delivery of any Loan Document and the making of the
Loan, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on the Loan or any fee or any other amount
payable under the Loan Documents is outstanding and unpaid and so long as this
Loan Agreement has not been terminated (whether by maturity or otherwise).  The
provisions of Sections 3,  9 and 11 of this Rider shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loan, the permitted assignment of this
Loan Agreement, and the termination of this Loan Agreement or any provision
hereof.  The benefits of this Section shall extend to any Person who is or has
been a Lender under this Loan Agreement.

(aaa)

No Fiduciary Duty.  The Broker/Dealer agrees that in connection with all aspects
of the transactions contemplated by this Loan Agreement and the other Loan
Documents and any communications in connection therewith, the Broker/Dealer and
its Affiliates, on the one hand, and the Lender and its Affiliates, on the other
hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Lender or its Affiliates and no
such duty will be deemed to have arisen in connection with any such transactions
or communications.



16

RIDER A TO SUBORDINATED LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

(bbb)

Counterparts; Integration.  This Loan Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Loan Agreement by
signing any such counterpart.  This Loan Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof.

(ccc)

Amendments.  Except as provided herein, no provision of this Loan Agreement or
the Note may be amended, supplemented or otherwise modified (each a
“modification”) except by an instrument in writing signed by the Broker/Dealer
and the Lender and approved in writing by FINRA.  This Agreement shall not be
subject to cancellation by either the Lender or the Broker/Dealer, and no
payment shall be made, nor this Loan Agreement terminated, rescinded or modified
by mutual consent or otherwise if the effect thereof would be inconsistent with
the requirements of 17 CFR 240.15c3-1 and 240.15c3-1d.

(ddd)

Headings.  The captions in this Loan Agreement are for convenience of reference
only and in no way define, limit or describe the scope of this Loan Agreement
and shall not be considered in the interpretation of this Loan Agreement or any
provision thereof.

[Signature Page Follows]

 

17

RIDER A TO SUBORDINATED LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

 

The Broker/Dealer and the Lender agree that this Rider shall be deemed to be a
part of this Loan Agreement.

INVESTORS CAPITAL CORPORATION

By: /s/ John Cataldo

Name: John Cataldo

Title: Chief Compliance Officer

 

PERSHING LLC

By: /s/ Emil Gizzi

Name: Emil Gizzi

Title: Managing Director

 

RIDER A TO SUBORDINATED LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

Existing Indebtedness

 

Ordinary course of business indebtedness, including but not limited to accounts
payable, accrued liabilities, expenses and other bank financing and borrowings
not qualified for net capital purposes.



 

1631/01631-000 current/32618256v4

--------------------------------------------------------------------------------